DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gholson Glass on 04/12/2021.
Claims 1 and 17 have been amended as follow:

	1. (Currently Amended) A method of processing an audio signal for replay on an audio device, the method comprising:
performing a spectral decomposition of the audio signal into a plurality of subband signals using band pass filters;
for each subband signal of the plurality of subband signals: 
providing the subband signal to a first processing path that includes a first dynamic range compressor (DRC);
	adjusting, via a controller, a dynamic threshold associated with the first DRC, wherein the controller generates and applies one or more control signals to the first DRC to adjust the dynamic threshold; and
		feedforward compressing the received subband signal by the first DRC to obtain a feedforward-compressed subband signal, wherein the feedforward-compressed subband signal is obtained based at least in part on the adjusted dynamic threshold of the first DRC; and


17. (Currently Amended) An audio output device comprising:
at least one processor; and
at least one memory storing instructions, which when executed causes the at least one processor to:
perform a spectral decomposition of an audio signal into a plurality of subband signals using a band pass filter;
for each subband signal of the plurality of subband signals: 
provide the subband signal to a first processing path that includes a first dynamic range compressor (DRC);
adjust, via a controller, a dynamic threshold associated with the first DRC, wherein the controller generates and applies one or more control signals to the first DRC to adjust the dynamic threshold; and
feedforward compress the received subband signal by the first DRC to obtain a feedforward-compressed subband signal based at least in part on the adjusted dynamic threshold of the first DRC; and
	recombine the feedforward-compressed subband signals.


/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652